—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 17, 1996, convicting defendant, upon his plea of guilty, of attempted assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The court appropriately exercised its discretion in directing that defendant’s promised sentence run consecutively to the sentence imposed by a different Justice in connection with defendant’s violation of probation, and defendant was not thereby entitled to withdraw his plea. Even accepting defendant’s general expressions of dissatisfaction on the date of sentencing as an application to withdraw his plea, the record indicates that defendant entered a knowing, intelligent and voluntary guilty plea, and that no valid basis for withdrawal was offered. Defendant was sentenced in full accordance with his plea bargain, which was completely silent with respect to whether the promised sentence would run concurrently with or consecutively to any possible violation of probation. Thus, there is no basis for modification of the negotiated, favorable and lawful sentence imposed. Concur — Nardelli, J. P., Tom, Mazzarelli, Lerner and Buckley, JJ.